 



Exhibit 10.14
Execution Copy
FIRST AMENDMENT
TO
LOAN AND SUBORDINATED DEBENTURE PURCHASE
AGREEMENT
BETWEEN
LASALLE BANK NATIONAL ASSOCIATION
AND
PRIVATEBANCORP, INC.
First Amendment dated as of December 12, 2006
Original Loan Agreement dated as of September 29, 2005

 



--------------------------------------------------------------------------------



 



                      PAGE AMENDMENT PROVISIONS:          
A.
  Amendment to Recital “A” of the 2005 Loan Agreement     1  
 
           
B.
  Amendment to Recital “C” of the 2005 Loan Agreement     2  
 
           
C.
  Amendment to Section 1.1 of the 2005 Loan Agreement     2  
 
           
D.
  Amendment to Section 4.3.1 of the 2005 Loan Agreement     3  
 
           
E.
  Representations and Warranties     3  
 
           
F.
  Conditions     4  
 
           
G
  Additional Terms     5  

Exhibit A — Form of Amended and Restated Revolving Note
Exhibit B — Form of Amended and Restated Subordinated Debenture
Exhibit C — Form of First Amendment to Amended and Restated Pledge Agreement
Exhibit D — Form of First Amendment to Collateral Safekeeping Agreement
Exhibit E — Form of Legal Opinion

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO LOAN AND SUBORDINATED DEBENTURE PURCHASE AGREEMENT
     This FIRST AMENDMENT TO LOAN AND SUBORDINATED DEBENTURE PURCHASE AGREEMENT
(“First Amendment”), dated as of December 12, 2006, is entered into by and
between PRIVATEBANCORP, INC., a Delaware corporation (“Borrower”), and LASALLE
BANK NATIONAL ASSOCIATION, a national banking association (“Lender”).
R E C I T A L S :
     A. The parties hereto have entered into that certain Loan and Subordinated
Debenture Purchase Agreement, dated as of September 29, 2005, as previously
amended, restated, supplemented or modified from time to time (the “2005 Loan
Agreement”).
     B. The parties hereto desire to amend and modify the 2005 Loan Agreement in
accordance with the terms and subject to the conditions set forth in this First
Amendment. As amended and modified by this First Amendment, the 2005 Loan
Agreement may be referred to as the “Agreement.”
     C. The parties desire to amend the terms of the 2005 Loan Agreement to
(i) extend the Revolving Loan Maturity Date, (ii) increase the Revolving Loan
Amount, (iii) extend the Term Loan Maturity Date, (iv) extend the Subordinated
Debt Maturity Date, (v) increase and extend the Subordinated Debt Amount,
(vi) extend the Sub Debt Funding Expiration Date, and (vii) reflect the pending
merger of Borrower with Piedmont Bancshares, Inc. and the resulting acquisition
by Borrower of the outstanding capital stock of Piedmont Bank of Georgia. The
parties agree to undertake such modifications, and the other modifications
described in this First Amendment, in accordance with the terms, subject to the
conditions, and in reliance upon the recitals, representations, warranties and
covenants set forth herein, in the Agreement, and in the other Loan Documents,
irrespective of whether entered into or delivered on or after September 29,
2005.
     D. Capitalized terms used but not otherwise defined in this First Amendment
shall have the meanings respectively ascribed to them in the 2005 Loan
Agreement.
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
A G R E E M E N T :
     A. Amendment to Recital “A” of the 2005 Loan Agreement. Recital “A” to the
2005 Loan Agreement is hereby deleted and replaced in its entirety with the
following:
     “A. Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of The PrivateBank and Trust Company, an Illinois
state-chartered, non-member bank with its main office located in Chicago,
Illinois (“PrivateBank”), The PrivateBank, a federal savings bank with its main
office located in St. Louis, Missouri (“PrivateBank St. Louis”), and The
PrivateBank, a Michigan state-chartered, non-member bank with its main office
located in Bloomfield Hills, Michigan (“PrivateBank Michigan"). Subject to the
last sentence of this recital, the banks identified in the immediately preceding
sentence may be referred to herein collectively as the “Subsidiary Banks”and
individually as a “Subsidiary Bank.” Subject to the last sentence of this
recital, the issued and outstanding capital stock of PrivateBank, PrivateBank
St. Louis and PrivateBank Michigan may be referred to as the “Pledged Subsidiary
Bank Shares” Borrower is a party to that certain Agreement and Plan of Merger,
dated as of August 2, 2006, with Piedmont Bancshares, Inc. (as amended,
restated, modified or supplemented from time to time, the “Piedmont Merger

1



--------------------------------------------------------------------------------



 



     Agreement”). Upon consummation of the transactions described in the
Piedmont Merger Agreement (the “Piedmont Merger”), Piedmont Bank of Georgia, a
Georgia state-chartered, non-member bank with its main office located in
Atlanta, Georgia (“Piedmont Bank”), wilt be a wholly-owned subsidiary of
Borrower. Effective upon consummation of the Piedmont Merger, Piedmont Bank
shall be included in the definition “Subsidiary Banks” for all purposes
hereunder, and its issued and outstanding capital stock shall be included in the
definition of “Pledged Subsidiary Bank Shares” for all purposes hereunder.”
     B. Amendment to Recital “C of the 2005 Loan Agreement. Recital “C” to the
2005 Loan Agreement is hereby deleted and replaced in its entirety with the
following:
     “C. Borrower has requested that Lender provide it with three credit
facilities in the aggregate principal amount of $115,000,000 consisting of (a) a
term loan (the “Term Loan”) in the principal amount of $250,000 (the “Term Loan
Amount”), (b) a revolving line-of-credit (the “Revolving Loan”) in the principal
amount of up to $64,750,000 (the “Revolving Loan Amount”), and (c) subordinated
debt (the “Subordinated Debt”) in the principal amount of up to $50,000,000. The
Term Loan and the Revolving Loan may be referred to collectively as the “Senior
Loans” and the Senior Loans and the Subordinated Debt may be referred to
collectively as the “Loans.”
     C. Amendments to Section 1.1 of the 2005 Loan Agreement.
     (i) The term “Indentures” is hereby deleted from Section 1.1 of the 2005
Loan Agreement and replaced in its entirety with the following:
     “Indenture(s)” means, either collectively or individually, as applicable
(a) that certain indenture dated as of December 5, 2005, between Borrower and
Wilmington Trust Company, as indenture trustee, (b) that certain indenture dated
June 20, 2005, between Borrower and Wilmington Trust Company, and (c) that
certain indenture dated May 12, 2004 between Borrower, as successor to BHB, and
Wilmington Trust Company, as trustee.”
     (ii) The term “Junior Subordinated Debentures” is hereby deleted from
Section 1.1 of the 2005 Loan Agreement and replaced in its entirety with the
following:
     “Junior Subordinated Debentures” means, either collectively or
individually, as applicable (a) the fixed/floating rate junior subordinated
debentures, dated December 5, 2005 and due 2035, issued by Borrower, (b) the
fixed/floating rate junior subordinated debentures, dated June 20, 2005 and due
2035, issued by Borrower, and (c) the floating rate junior subordinated
debentures due 2034 issued by BHB, in each case pursuant to the applicable
Indenture.”
     (iii) The term “Revolving Loan Maturity Date” is hereby deleted from
Section 1.1 of the 2005 Loan Agreement and replaced in its entirety with the
following:
“Revolving Loan Maturity Date” means December 31, 2007.”
     (iv) The term “Sub Debt Funding Expiration Date” is hereby deleted from
Section 1.1 of the 2005 Loan Agreement and replaced in its entirety with the
following:
     “Sub Debt Funding Expiration Date” means December 31, 2007.”

2



--------------------------------------------------------------------------------



 



     (iv) The term “Subordinated Debt Amount” is hereby deleted from Section 1.1
of the 2005 Loan Agreement and replaced in its entirety with the following:
     “Subordinated Debt Amount” means $50,000,000.”
     (v) The term “Subordinated Debt Maturity Date” is hereby deleted from
Section 1.1 of the 2005 Loan Agreement and replaced in its entirety with the
following:
     “Subordinated Debt Maturity Date” means December 31, 2017.”
     (vi) The term “Term Loan Maturity Date” is hereby deleted from Section 1.1
of the 2005 Loan Agreement and replaced in its entirety with the following:
     “Term Loan Maturity Date” means December 31, 2017.”
     (vii) The term “Trust(s)” is hereby deleted from Section 1.1 of the 2005
Loan Agreement and replaced in its entirety with the following:
     “Trust(s)” means, collectively or individually, as applicable (a) that
certain Delaware statutory business trust known as “PrivateBancorp Stautory
Trust III,” which is maintained by Borrower in accordance with that certain
Amended and Restated Trust Agreement dated as of December 5, 2005, (b) that
certain Delaware statutory business trust known as “PrivateBancorp Statutory
Trust II,” which is maintained by Borrower in accordance with that certain
Amended and Restated Declaration of Trust dated June 20, 2005, and (c) that
certain Delaware statutory business trust known as “Bloomfield Hills Statutory
Trust I,” which is maintained by Borrower, as successor to BHB, in accordance
with that certain Amended and Restated Declaration of Trust dated May 12, 2004.”
     (viii) Each of the following provisions is hereby added to Section 1.1, and
deemed placed in the appropriate alphabetical order:
     “Piedmont Bank” has the meaning ascribed to such term in the recitals
hereto.
     “Piedmont Merger” has the meaning ascribed to such term in the recitals
hereto.
     “Piedmont Merger Agreement” has the meaning ascribed to such term in the
recitals hereto.
     D. Amendment to Section 4.3.1 of the 2005 Loan Agreement. Section 4.3.1 of
the 2005 Loan Agreement is hereby deleted and replaced in its entirety with the
following:
“4.3.1 The proceeds of the Loans shall be used by the Borrower to fund the cash
consideration to be paid by Borrower in connection with the consummation of the
Piedmont Merger, for working capital and for general corporate purposes.”
     E. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:
     (i) No Event of Default or Potential Event of Default has occurred and is
continuing (or would result from the amendments contemplated hereby).
     (ii) The execution, delivery and performance by the Borrower of this First
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not

3



--------------------------------------------------------------------------------



 



require any registration with, consent or approval of, or notice to or action by
any Person (including any Governmental Agency) in order to be effective and
enforceable.
     (iii) This First Amendment and the other Loan Documents (as amended by this
First Amendment) constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.
     (iv) All representations and warranties of the Borrower in the 2005 Loan
Agreement (as modified by this First Amendment) are true and correct, except,
for the purposes of this First Amendment only, all references in Section 4.4 of
the 2005 Loan Agreement to (x) the term “Financial Statements” shall be deemed
to refer to “the consolidated financial statements as of and for the year ending
December, 31, 2005, and as of and for the nine months ending September 30, 2006,
audited in the case of Borrower’s year end financial statements by the
Borrower’s certified public accountants.”
     (v) The Borrower’s obligations under the Agreement and under the other Loan
Documents are not subject to any defense, counterclaim, set-off, right to
recoupment, abatement or other claim.
     (vi) The Piedmont Merger Agreement remains in full force and effect and is
identical to the agreement included as Annex A to the proxy statement/prospectus
included as part of the Form S-4 filed by Borrower with the SEC. Borrower has
not breached, and to the best of Borrower’s knowledge Piedmont has not breached,
its obligations under the Piedmont Merger Agreement. All approvals and consents
from Governmental Agencies required to be obtained in order for the transactions
that are contemplated by the Piedmont Merger Agreement to be consummated have
been obtained. The Piedmont Merger is scheduled to be consummated on or before
December 31, 2006.
     F. Conditions. Notwithstanding anything to the contrary contained elsewhere
in the Agreement, the obligation of the Lender to extend the Revolving Loan
Maturity Date, Term Loan Maturity Date and Subordinated Debt Maturity Date;
increase the Revolving Loan Amount and Subordinated Debt Amount, and agree to
the other modifications contemplated by this First Amendment, shall be subject
to the performance by the Borrower prior to the date on which this First
Amendment is executed (the “Amendment Closing Date”) of all of its agreements
theretofore to be performed under the Agreement and to the satisfaction of the
following conditions precedent. The obligations to continue to make
disbursements of proceeds under the Loans are, and shall remain, subject to the
conditions precedent in the 2005 Loan Agreement and to the receipt by the Lender
of all the following in form and substance satisfactory to the Lender and its
counsel, and, where appropriate, duly executed and dated the Amendment Closing
Date:
     (i) an amended and restated Revolving Note, substantially in the form of
Exhibit A attached hereto;
     (ii) an amended and restated Subordinated Debenture, substantially in the
form of Exhibit B attached hereto;
     (iii) an amendment to the Pledge Agreement, substantially in the form of
Exhibit C attached hereto;
     (iv) an amendment to the Collateral Safekeeping Agreement, substantially in
the form of Exhibit D attached hereto;
     (v) a certificate of good standing of the Borrower, certified by the
appropriate governmental official in its jurisdiction of incorporation and dated
within the five business days preceding the date hereof;

4



--------------------------------------------------------------------------------



 



     (vi) (a) copies, certified by the Secretary or Assistant Secretary of the
Borrower, of the (I) resolutions duly adopted by the board of directors of the
Borrower (or the appropriate committee thereof) authorizing the execution,
delivery and performance of this First Amendment and the other documents to be
delivered by the Borrower pursuant to this First Amendment (including the First
Amendment, the “Amendment-Related Documents”), and (II) the Bylaws of the
Borrower as currently in effect; and (b) a certification by the Secretary or
Assistant Secretary of the Borrower that there has been no amendment to the
articles of incorporation of the Borrower from and after September 29, 2005, and
that the articles of incorporation delivered by the Borrower to the Lender on
September 29, 2005, remain in full force and effect; and
     (vii) a written opinion of Vedder, Price, Kaufman & Kammholz, P.C., counsel
to the Borrower, addressed to the Lender, substantially in the form of Exhibit E
attached hereto.
     G. Additional Terms.
          (i) Acknowledgment of Indebtedness under Agreement. The Borrower
acknowledges and confirms that, as of the date hereof, the Borrower is indebted
to the Lender, without defense, setoff, or counterclaim, in the aggregate
principal amount of (i) Two Hundred Fifty Thousand and No/100 Dollars ($250,000)
under the Term Loan, (ii) Nineteen Million and 00/100 Dollars ($19,000,000)
under the Revolving Loan and (iii) Twenty-One Million and No/100 Dollars
($21,000,000) under the Subordinated Debt.
          (ii) The Agreement. All references in the 2005 Loan Agreement to the
term “Agreement” shall be deemed to refer to the Agreement referenced in this
First Amendment.
          (iii) First Amendment and 2005 Loan Agreement to be Read Together.
This First Amendment supplements and is hereby made a part of the 2005 Loan
Agreement, and the 2005 Loan Agreement and this First Amendment shall from and
after the date hereof be read together and shall constitute the Agreement.
Except as otherwise set forth herein, the 2005 Loan Agreement shall remain in
full force and effect. :
          (iv) Loan Documents. The term “Loan Documents,” as used in the
Agreement, shall from and after the date hereof include the Amendment-Related
Documents.
          (v) Counterparts. This First Amendment may be executed by facsimile
and in one or more counterparts, each of which shall be deemed an original and
all of which taken together shall constitute one and the same document.
          (vi) Acknowledgments. The Borrower acknowledges that (i) it has been
advised by counsel of its choice with respect to this First Amendment, the Loan
Documents and the transactions contemplated thereby, (ii) each of the waivers
set forth herein was knowingly and voluntarily made, and (iii) the obligations
of the Lender hereunder shall be strictly construed and shall be expressly
subject to the Borrower’s compliance in all respects with the terms and
conditions of the Agreement.
          (vii) Delivery of Outstanding Capital Stock of Piedmont Bank: Change
of Name. No later than one Business Day following the consummation of the
Piedmont Merger, Borrower shall deliver to the Custodian (as defined in the
Collateral Safekeeping Agreement) stock certificates issued by Piedmont Bank to
Borrower and evidencing all of the outstanding capital stock of Piedmont Bank,
together with irrevocable stock powers for each such certificate endorsed by
Borrower in blank. Lender acknowledges and agrees that as of (or shortly after)
the consummation of the Piedmont Merger, Piedmont Bank will change its name to
“The Private Bank.”
          (viii) No Novation. The terms and conditions of the 2005 Loan
Agreement and the Notes issued in favor of the Lender thereunder (the “Original
Notes”) are amended as set forth in, and superceded and, with respect to the
Revolving Note, and Subordinated Debenture, restated in their entirety by, the
Agreement as modified by this First Amendment and the Revolving Note and

5



--------------------------------------------------------------------------------



 



Subordinated Debenture issued hereunder in favor of the Lender. It is expressly
understood and acknowledged that nothing in this First Amendment shall be deemed
to cause or otherwise give rise to a novation of the Original Notes.
Notwithstanding any provision of this First Amendment, any Amendment-Related
Document or any Loan Document to the contrary, the execution and delivery of the
restated Revolving Note and Subordinated Debenture pursuant to this First
Amendment in favor of the Lender shall be in substitution for, but not in
payment of, the Revolving Note and Subordinated Debenture that constitute a part
of the Original Notes, respectively. All “Borrower’s Liabilities” under the 2005
Loan Agreement shall in all respects be continuing and this First Amendment
shall not be deemed to evidence or result in a novation or repayment and
re-borrowing of such “Borrower’s Liabilities.”
[Remainder of Page Intentionally Left Blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this First Amendment as of
the date first written above.

                  PRIVATEBANCORP, INC.
 
           
 
  By:   /s/ Dennis Klaeser
 
   
 
      Name: Dennis Klaeser    
 
      Title: Chief Financial Officer    
 
                LASALLE BANK NATIONAL ASSOCIATION
 
           
 
  By:   /s/ Michael A. Tighe    
 
           
 
      Name: Michael A. Tighe, Jr.    
 
      Title: First Vice President    

S-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF AMENDED AND RESTATED REVOLVING NOTE
AMENDED AND RESTATED REVOLVING NOTE

     
$64,750,000.00
  Chicago, Illinois
 
  Restatement Date: December                      , 2006
 
  Original Note Date: February 11 , 2000 (as amended)

     FOR VALUE RECEIVED, the undersigned, PRIVATEBANCORP, INC., a Delaware
corporation (“Borrower”), promises to pay to the order of LASALLE BANK NATIONAL
ASSOCIATION, a national banking association, or the holder hereof from time to
time (“Lender”), at such place as may be designated in writing by Lender, the
principal sum of SIXTY-FOUR MILLION SEVEN HUNDRED FIFTY THOUSAND AND NO/100THS
DOLLARS ($64,750,000.00) (or so much thereof that has been advanced and remains
outstanding), with interest thereon as hereinafter provided. It is contemplated
that there will be advances and payments under this note (this “Note”) from time
to time, but no advances or payments under this Note (including payment in full
of the unpaid balance of principal hereof prior to maturity) shall affect or
impair the validity or enforceability of this Note as to future advances
hereunder. This Note is issued pursuant to the terms of an Amended and Restated
Loan and Subordinated Debenture Purchase Agreement of even date herewith by and
between Borrower and Lender (said Amended and Restated Loan and Subordinated
Debenture Purchase Agreement together with the Agreed Upon Terms and Procedures,
as each may be amended, restated, supplemented or modified from time to time, is
referred to hereinafter as the “Loan Agreement”). All capitalized terms used but
not defined herein shall have the respective meanings ascribed to them in the
Loan Agreement.
     This Note represents a continuation of the indebtedness represented by that
certain Revolving Note dated February 11, 2000 made by Borrower to Lender in the
original principal amount of $18,000,000, as such note has been amended prior to
the date hereof (the “Original Revolving Note”). The Original Revolving Note is
amended, restated and replaced by this Note. This Note does not constitute a
novation, discharge or satisfaction of the Original Revolving Note replaced
hereby or of the indebtedness evidenced by said Original Revolving Note.
     Interest shall accrue on all sums as advanced and outstanding from time to
time under this Note and Loan Agreement as set forth in the Loan Agreement. Such
interest shall be due and payable, in arrears (i) for any LIBO Rate Tranche, on
the last day of each LIBOR Period, and (ii) for any Base Rate Tranche, on the
last day of each September, December, March and June, beginning September 30,
2005, and as otherwise set forth in the Loan Agreement.
     The outstanding principal balance of this Note, together with all accrued
and unpaid interest, shall be due and payable on the Revolving Loan Maturity
Date. Additional principal payments shall be made in accordance with the
provisions of the Loan Agreement.
     This Note is issued pursuant to the terms of the Loan Agreement and is
secured by and entitled to the benefits of, among other things, the Collateral
Documents. In case an Event of Default shall occur and be continuing, the
principal of this Note together with all accrued interest thereon may, at the
option of the holder hereof, immediately become due and payable on demand;
provided, however, that if any document related to this Note provides for
automatic acceleration of payment of sums owing hereunder, all sums owing
hereunder shall be automatically due and payable in accordance with the terms of
that, document.

A-1



--------------------------------------------------------------------------------



 



     Unless otherwise provided in the Loan Agreement, all payments on account of
the indebtedness evidenced by this Note shall be first applied to the payment of
costs and expenses of Lender which are due and payable, then to past-due
interest on the unpaid principal balance and the remainder to principal.
     Provided that no Event of Default then exists, this Note may be prepaid
only upon those terms and conditions set forth in the Loan Agreement.
     If any interest payment required hereunder is not received by Lender on or
before the tenth day following the date it becomes due, Borrower shall pay, at
Lender’s option, a late or collection charge equal to 4% of the amount of such
unpaid interest payment.
     From and after the Revolving Loan Maturity Date, or such earlier date as
all sums owing on this Note become due and payable by acceleration or otherwise,
or after the occurrence of an Event of Default, interest shall be computed on
all amounts then due and payable under this Note at a “Default Rate” equal to 2%
per annum (based on a 360-day year and charged on the basis of actual days
elapsed) in excess of the interest rate otherwise accruing under this Note.
     If any attorney is engaged by Lender to enforce or defend any provision of
this Note or any of the other Loan Documents, or as a consequence of any Event
of Default, with or without the filing of any legal action or proceeding, then
Borrower shall pay to Lender immediately upon demand all attorneys’ fees and
expenses, together with interest thereon from the date of such demand until paid
at the rate of interest applicable to the principal balance owing hereunder as
if such unpaid attorneys’ fees and expenses had been added to the principal.
     No previous waiver and no failure or delay by Lender in acting with respect
to the terms of this Note or any of the other Loan Documents shall constitute a
waiver of any breach, default or failure of condition under this Note, the Loan
Agreement or any of the other Loan Documents or the obligations secured thereby.
A waiver of any term of this Note or any of the other Loan Documents or of any
of the obligations secured thereby must be made in writing and shall be limited
to the express written terms of such waiver. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
the Loan evidenced by this Note, the terms of this Note shall prevail.
     Except as otherwise provided in the Loan Agreement, Borrower expressly
waives presentment, demand, notice of dishonor, notice of default or
delinquency, notice of acceleration, notice of protest and nonpayment, notice of
costs, expenses or losses and interest thereon, notice of late charges, and
diligence in taking any action to collect any sums owing under this Note or in
proceeding against any of the rights or interests in or to properties securing
payment of this Note. In addition, Borrower expressly agrees that this Note and
any payment coming due hereunder may be extended from time to time without in
any way affecting the liability of any such party hereunder.
     Time is of the essence with respect to every provision hereof. This Note
shall be construed and enforced in accordance with the laws of the State of
Illinois, except to the extent that federal laws preempt the laws of the State
of Illinois, and all persons and entities in any manner obligated under this
Note consent to the jurisdiction of any Federal or State court within the State
of Illinois having proper venue and also consent to service of process by any
means authorized by Illinois or Federal law. Any reference contained herein to
attorneys’ fees and expenses shall be deemed to be to reasonable fees and
expenses and to include all reasonable fees and expenses of in-house or staff
attorneys and the reasonable fees and expenses of any other experts or
consultants.
     All agreements between Borrower and Lender (including, without limitation,
this Note and the Loan Agreement, and any other documents securing all or any
part of the indebtedness evidenced hereby) are expressly limited so that in no
event whatsoever shall the amount paid or agreed to be paid to Lender exceed the
highest lawful rate of interest permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision hereof, the Loan
Agreement or any other documents securing all or any part of the indebtedness
evidenced hereby at the time performance of such provisions shall be due, shall
involve exceeding the limit of validity prescribed by law which a court

A-2



--------------------------------------------------------------------------------



 



of competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under such applicable laws, and if, for any reason
whatsoever, Lender shall ever receive as interest an amount which would be
deemed unlawful under such applicable law, such interest shall be automatically
applied to the payment of the principal of this Note (whether or not then due
and payable) and not to the payment of interest or refunded to Borrower if such
principal has been paid in full.
     Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

A-3



--------------------------------------------------------------------------------



 



BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES
THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL
AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE LOAN DOCUMENTS, AND
(iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF THE LOAN DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.
     IN WITNESS WHEREOF, the undersigned has executed this Note or caused this
Note to be executed by its duly authorized representative as of the date first
above written.

                  PRIVATEBANCORP, INC.
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF AMENDED AND RESTATED SUBORDINATED DEBENTURE
AMENDED AND RESTATED SUBORDINATED DEBENTURE

 
     THIS SUBORDINATED DEBENTURE IS NOT A SAVINGS ACCOUNT OR DEPOSIT AND IT IS
NOT INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY FEDERAL AGENCY.
     
 

     
$50,000,000.00
  Chicago, Illinois
 
  Restatement Date: December                      , 2006
 
  Original Debenture Date: September 29, 2005

     FOR VALUE RECEIVED, the undersigned, PRIVATEBANCORP, INC., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of LASALLE BANK
NATIONAL ASSOCIATION, a national banking association, or any holder hereof from
time to time (“Lender”), at such place as may be designated in writing by
Lender, the principal sum of FIFTY MILLION AND NO/100 DOLLARS ($50,000,000.00)
(or so much thereof that has been advanced and remains outstanding) with
interest thereon as hereinafter provided. This Subordinated Debenture (this
“Subordinated Debenture”) is issued pursuant to the terms of an Amended and
Restated Loan and Subordinated Debenture Purchase Agreement of even date
herewith by and between Borrower and Lender (said Amended and Restated Loan and
Subordinated Debenture Purchase Agreement together with the Agreed Upon Terms
and Procedures, as each may be amended, restated, supplemented or modified from
time to time, is referred to hereinafter as the “Loan Agreement”). All
capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Loan Agreement.
     This Subordinated Debenture represents a continuation of the indebtedness
represented by that certain Subordinated Debenture dated September 29, 2005
issued by Borrower to Lender in the original principal amount of $25,000,000
(the “Original Debenture”). The Original Debenture is amended, restated and
replaced by this Subordinated Debenture. This Subordinated Debenture does not
constitute a novation, discharge or satisfaction of the Original Debenture
replaced hereby or of the indebtedness evidenced by said Original Debenture.
     All accrued interest and unpaid principal due and payable under this
Subordinated Debenture shall be paid in full on or before the Subordinated
Debenture Maturity Date.
     The unpaid principal amount outstanding under this Subordinated Debenture
from time to time shall bear interest before maturity in accordance with the
Loan Agreement, computed on the basis of a 360-day year and charged for actual
days elapsed. Under certain circumstances as provided in the Loan Agreement,
overdue interest payments under this Subordinated Debenture shall bear interest
from the due date thereof until paid at a daily rate equal to the Default Rate
of Interest, computed on the basis of a 360-day year and charged for actual days
elapsed, except as otherwise provided in the Loan Agreement.
     All accrued interest shall be payable at Lender’s principal place of
business on a quarterly basis in arrears on the last day of each September,
December, March and June, commencing September 30, 2005. The outstanding unpaid
principal balance of this Subordinated Debenture shall be payable in one
installment on the Subordinated Debenture Maturity Date. Whenever any payment to
be made under this Subordinated Debenture shall be due on a day that is not a
Business Day, such payment shall be made

B-1



--------------------------------------------------------------------------------



 



on the next succeeding Business Day, and such extension of time shall be
included in the computation of interest due upon this Subordinated Debenture.
There shall be no penalties or other charges payable by Borrower to Lender
hereunder other than those payments described in this Subordinated Debenture or
in the Loan Agreement. Borrower may prepay all or, from time to time, part of
the outstanding unpaid principal balance under this Subordinated Debenture at
any time without penalty.
     This Subordinated Debenture is not secured by any assets of Borrower.
     So long as any portion of the unpaid principal of this Subordinated
Debenture is deemed to be Tier 2 Capital of Borrower in accordance with the
rules and regulations of the FRB applicable to the capital status of the
subordinated debt of bank holding companies, the rights of Lender to the
principal sum hereunder or any part hereof and to any accrued interest thereon
shall remain subject and subordinate (in accordance with SR 92-37 issued by the
FRB on October 15, 1992) to the claims of creditors of Borrower with respect to
the following (“Senior Claims”) (a) borrowed and purchased money, (b) similar
obligations arising from off-balance-sheet guaranties and direct-credit
substitutes, and (c) obligations associated with derivative products such as
interest-rate and foreign exchange-rate contracts, commodity contracts, and
similar arrangements (clauses (a), (b) and (c) expressly exclude Trust Preferred
Indebtedness, as defined below, with respect to which, accordingly, the rights
of Lender are not subordinate). Upon dissolution or liquidation of Borrower, no
payment of principal, interest or premium (including post-default interest)
shall be due and payable under the terms of this Subordinated Debenture until
all Senior Claims (which expressly exclude Trust Preferred Indebtedness) shall
have been paid in full. If this Subordinated Debenture ceases to be deemed to be
Tier 2 Capital of Borrower in accordance with the rules and regulations of the
FRB applicable to the capital status of the subordinated debt of bank holding
companies, other than due to the limitations imposed by the second sentence of
12 C.F.R §250.166(e), which limits the capital treatment of subordinated debt
during the five years immediately preceding the maturity date of the
subordinated debt, Borrower shall: immediately notify Lender; and immediately
upon request of Lender execute and deliver all such agreements (including
without limitation pledge agreements and replacement notes) as Lender may
request in order to restructure the obligation evidenced hereby as a senior
secured obligation of Borrower. If Borrower fails to execute such agreements as
required by Lender within 30 days of Lender’s request, such failure shall be
deemed to be an Event of Default as provided in Section 8.1.1 of the Loan
Agreement.
     As used herein, “Trust Preferred Indebtedness” shall mean indebtedness
incurred in connection with, or relating to, any trust preferred securities
caused to be issued by, or reflected in the consolidated financial statements
of, Borrower, including the subordinated indebtedness evidenced by the Junior
Subordinated Debentures.
     If an Event of Default shall occur, Lender shall have the rights set forth
in Section 8.6 of the Loan Agreement.
     If any attorney is engaged by Lender to enforce or defend any provision of
this Subordinated Debenture or any of the other Loan Documents, or as a
consequence of any Event of Default, with or without the filing of any legal
action or proceeding, then Borrower shall pay to Lender immediately upon demand
all attorneys’ fees and expenses, together with interest thereon from the date
of such demand until paid at the rate of interest applicable to the principal
balance owing hereunder as if such unpaid attorneys’ fees and expenses had been
added to the principal.
     No previous waiver and no failure or delay by Lender in acting with respect
to the terms of this Subordinated Debenture or any of the other Loan Documents
shall constitute a waiver of any breach, default or failure of condition under
this Subordinated Debenture, the Loan Agreement or any of the other Loan
Documents or the obligations secured thereby. A waiver of any term of this
Subordinated Debenture or any of the other Loan Documents or of any of the
obligations secured thereby must be made in writing and shall be limited to the
express written terms of such waiver. In the event of any inconsistencies
between the terms of this Subordinated Debenture and the terms of any other
document related to the Loan evidenced by this Subordinated Debenture, the terms
of this Subordinated Debenture shall prevail.

B-2



--------------------------------------------------------------------------------



 



     Except as otherwise provided in the Loan Agreement, Borrower expressly
waives presentment, demand, notice of dishonor, notice of default or
delinquency, notice of acceleration, notice of protest and nonpayment, notice of
costs, expenses or losses and interest thereon, notice of late charges, and
diligence in taking any action to collect any sums owing under this Subordinated
Debenture. In addition, Borrower expressly agrees that this Subordinated
Debenture and any payment coming due hereunder may be extended from time to time
without in any way affecting the liability of any such party hereunder.
     Time is of the essence with respect to every provision hereof. This
Subordinated Debenture shall be construed and enforced in accordance with the
laws of the State of Illinois, except to the extent that federal laws preempt
the laws of the State of Illinois, and all persons and entities in any manner
obligated under this Subordinated Debenture consent to the jurisdiction of any
federal or State court within the State of Illinois having proper venue and also
consent to service of process by any means authorized by Illinois or Federal
law. Any reference contained herein to attorneys’ fees and expenses shall be
deemed to be to reasonable fees and expenses and to include all reasonable fees
and expenses of in-house or staff attorneys and the reasonable fees and expenses
of any other experts or consultants.
     All agreements between Borrower and Lender, (including, without limitation,
this Subordinated Debenture and the Loan Agreement, and any other documents
securing all or any part of the indebtedness evidenced hereby) are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid to Lender exceed the highest lawful rate of interest permissible under
applicable law. If, from any circumstances whatsoever, fulfillment of any
provision hereof, the Loan Agreement or any other documents securing all or any
part of the indebtedness evidenced hereby at the time performance of such
provisions shall be due, shall involve exceeding the limit of validity
prescribed by law which a court of competent jurisdiction may deem applicable
hereto, then, ipso facto, the obligation to be fulfilled shall be reduced to the
highest lawful rate of interest permissible under such applicable laws, and if,
for any reason whatsoever, Lender shall ever receive as interest an amount which
would be deemed unlawful under such applicable law, such interest shall be
automatically applied to the payment of the principal of this Subordinated
Debenture (whether or not then due and payable) and not to the payment of
interest or refunded to Borrower if such principal has been paid in full.
     Lender may sell, assign, pledge or otherwise transfer or encumber any or
all of its interest under this Subordinated Debenture at any time and from time
to time. In the event of a transfer, all terms and conditions of this
Subordinated Debenture shall be binding upon and inure to the benefit of the
transferee after such transfer.
     Upon receipt of notice from Lender advising Borrower of the loss, theft,
destruction or mutilation of this Subordinated Debenture, Borrower shall,
execute and deliver in lieu thereof a new debenture in principal amount equal to
the unpaid principal amount of such lost, stolen, destroyed or mutilated
debenture, dated the date to which interest has been paid on such lost, stolen,
destroyed or mutilated Subordinated Debenture.
     Unless otherwise provided in the Loan Agreement, all payments on account of
the indebtedness evidenced by this Subordinated Debenture shall be first applied
to the payment of costs and expenses of Lender which are due and payable, then
to past-due interest on the unpaid principal balance and the remainder to
principal.
     Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

B-3



--------------------------------------------------------------------------------



 



BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH THIS SUBORDINATED DEBENTURE OR ANY OF THE OTHER LOAN DOCUMENTS,
OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS SUBORDINATED DEBENTURE AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL.
BORROWER FURTHER ACKNOWLEDGES THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY BORROWER
AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE
LOAN DOCUMENTS, AND (iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF THE LOAN
DOCUMENTS AS IF FULLY INCORPORATED THEREIN.
     IN WITNESS WHEREOF, the undersigned has executed this Subordinated
Debenture or caused this Subordinated Debenture to be executed by its duly
authorized representative as of the date first above written.

                  PRIVATEBANCORP, INC.
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AGREEMENT
     This FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AGREEMENT (“First
Amendment”), dated as of December      , 2006, is entered into by and between
PRIVATE BANCORP, INC., a Delaware corporation (“Pledgor”), and LASALLE BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”).
R E C I T A L S :
     A. The parties hereto have entered into that certain Amended and Restated
Pledge Agreement, dated as of September 29, 2005, as previously amended,
restated, supplemented or modified from time to time (the “2005 Pledge
Agreement”).
     B. The parties hereto desire to amend and modify the 2005 Pledge Agreement
in accordance with the terms and subject to the conditions set forth in this
First Amendment. As amended and modified by this First Amendment, the 2005
Pledge Agreement may be referred to as the “Pledge Agreement.”
     C. The parties desire to amend the terms of the 2005 Pledge Agreement to
grant Lender a security interest in Pledgor’s rights under the Piedmont Merger
Agreement (as defined in the Loan Agreement). Upon the consummation of the
merger described in the Piedmont Merger Agreement, Piedmont Bank will be a
wholly owned subsidiary of Pledgor and, accordingly, its outstanding capital
stock will be owned by Pledgor. Such capital stock, as proceeds of the Lender’s
security interest in Pledgor’s rights under the Piedmont Merger Agreement, will
be subject to the pledge by Pledgor hereunder. The parties agree to undertake
such modifications in accordance with the terms, subject to the conditions, and
in reliance upon the recitals, representations, warranties, and covenants set
forth herein, in the Pledge Agreement, and in the other Loan Documents,
irrespective of whether entered into or delivered on or after September 29,
2005.
     D. Capitalized terms used but not otherwise defined in this First Amendment
shall have the meanings respectively ascribed to them in the 2005 Pledge
Agreement.
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
A G R E E M E N T :
     A. Amendment to Recitals “A” and “B” of the 2005 Pledge Agreement. Recitals
“A” and “B” to the 2005 Pledge Agreement are hereby deleted and replaced in
their entirety with the following:
     “A. Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of Private Bank and Trust Company, an Illinois
state-chartered, non-member bank with its main office located in Chicago,
Illinois (“Private Bank”), The Private Bank, a federal savings bank with its
main office located in St. Louis, Missouri (“Private Bank St. Louis”), and The
Private Bank, a Michigan state-chartered, non-member bank with its main office
located in Bloomfield Hills, Michigan (“Private Bank Michigan”). Effective upon
the consummation of the Piedmont Merger (as defined in the Loan Agreement),
Borrower will own 100% of the issued and outstanding capital stock of Piedmont
Bank of Georgia, a Georgia state-chartered, non-member bank with its main office
located in Atlanta, Georgia (“Piedmont Bank”). The issued and outstanding
capital stock of Private Bank, Private Bank St. Louis, Private Bank Michigan,
and, effective only upon consummation of the Piedmont Merger, Piedmont Bank may
be referred to as the “Pledged

C-1



--------------------------------------------------------------------------------



 



Subsidiary Bank Shares.” Private Bank, Private Bank St. Louis, Private Bank
Michigan and, effective only upon consummation of the Piedmont Merger, Piedmont
Bank may be referred to herein collectively as the “Bank Subsidiaries” and
individually as a “Bank Subsidiary.
     B. Borrower has requested that Lender provide it with three credit
facilities in the aggregate principal amount of $115,000,000 consisting of a
Term Loan in the principal amount of $250,000, a Revolving Loan in the principal
amount of $64,750,000 and Subordinated Debt in the principal amount of
$50,000,000.”
     B. Amendment to Schedule A of the 2003 Pledge Agreement. Effective upon
consummation of the Piedmont Merger, Schedule A attached to the 2005 Pledge
Agreement is hereby deleted and replaced in its entirety with Schedule A
attached to this First Amendment, which attached schedule may be completed by
hand following completion of the Piedmont Merger.
     C. Amendment to Definition of “Pledged Stock” in Section 1.1 of the 2005
Pledge Agreement. The definition of “Pledged Stock” is hereby deleted and
replaced in its entirety with the following:
     “Pledged Stock” means: (i) the shares of capital stock of the Bank
Subsidiaries as described on the attached Schedule A hereto and any and all
other shares of capital stock issued by any Bank Subsidiary previously or
hereafter acquired by Pledgor, whether directly from a Bank Subsidiary or
otherwise and whether such other shares are now or hereafter in the possession
of Pledgor, Lender or other holder; (ii) all stock and other securities or
property which are issued pursuant to conversion, redemption, exercise of
rights, stock split, recapitalization, reorganization, stock dividends or other
corporate act which are referable to the shares referenced in clause (i) or this
clause (ii) (collectively, the “Additional Pledged Securities”); (iii) all
distributions, whether cash or otherwise, in the nature of a partial or complete
liquidation, dissolution or winding up which are referable to the shares
referenced in clause (i) or clause (ii) (such distributions are hereinafter
referred to as “Liquidating Distributions”); (iv) all right, title and interest
of Pledgor in, to and under the Piedmont Merger Agreement (as defined in the
Loan Agreement); and (v) all substitutions for any of the foregoing, proceeds of
and from any of the foregoing (including, without limitation, upon consummation
of the Piedmont Merger, the outstanding capital stock of Piedmont Bank) and all
interest, cash dividends or other payments in respect of any of the foregoing.”
     D. Amendment to Section 2 of the 2005 Pledge Agreement. Section 2 of the
2005 Pledge Agreement is hereby deleted and replaced in its entirety with the
following:
     “2. PLEDGE AND GRANT OF SECURITY INTERESTS. Pledgor hereby pledges,
collaterally assigns, hypothecates and transfers to Lender all Pledged Stock,
together with appropriate undated assignments separate from the Certificates
duly executed in blank, and hereby grants to and creates in favor of Lender
liens and security interests in the Pledged Stock as collateral security for
(a) the due and punctual payment when due (whether at maturity, by acceleration
or otherwise) in full of all amounts due under the Senior Notes (as the same may
be amended, restated, supplemented, modified, extended or replaced from time to
time) in the aggregate face amount as of the date hereof of Sixty-Five Million
Dollars ($65,000,000) executed and delivered by Pledgor to Lender pursuant to
the Loan Agreement; (b) the due and punctual performance and observance by
Pledgor of all other Borrower’s Liabilities; (c) the due and punctual
performance and observance by Pledgor of all of its agreements, obligations,
liabilities and duties under this Pledge Agreement, the Loan Agreement and the
other Loan Documents; (d) all amounts due to the Lender under the Senior Notes,
including any and all modifications, extensions, renewals or refinancings
thereof and including, without limitation, all principal, interest and other
amounts due under the Senior Notes; (e) all sums advanced by, or on behalf of,
the Lender in connection with, or relating to, the Loan Agreement, the Senior
Notes or the Pledged Stock

C-2



--------------------------------------------------------------------------------



 



including, without limitation, any and all sums advanced to preserve the Pledged
Stock, or to perfect the Lender’s security interest in the Pledged Stock; (f) in
the event of any proceeding to enforce the satisfaction of the obligations, or
any of them, or to preserve and protect their rights under the Loan Agreement,
the Senior Notes, this Pledge Agreement or any other agreement, document or
instalment relating to the transactions contemplated in the Loan Agreement, the
reasonable expenses of retaking, holding, preparing for sale, selling or
otherwise disposing of or realizing on the Pledged Stock, or of any exercise by
the Lender of its rights, together with reasonable attorneys’ fees, expenses and
court costs; (g) any indebtedness, obligation or liability of the Pledgor to the
Lender, whether direct or indirect, joint or several, absolute or contingent,
now or hereafter existing, however created or arising and however evidenced;
(h) any indebtedness, obligation or liability of the Pledgor under or in
connection with any Interest Rate Protection Agreement; and (i) all costs
incurred by Lender to obtain, perfect, preserve and enforce the liens and
security interests granted by this Pledge Agreement, the Loan Agreement and the
other Loan Documents, to collect the Obligations Secured Hereby (as hereinafter
defined) and to maintain and preserve the Pledged Stock, with such costs
including, without limitation, expenditures made by Lender for attorneys’ fees
and other legal expenses and expenses of collection, possession and sale of the
Pledged Stock, together with interest on all such costs at the Default Rate (the
foregoing subsections (a) through (i) are collectively referred to herein as the
“Obligations Secured Hereby”). Notwithstanding anything above in this Section 2
to the contrary, (i) the Pledged Stock shall not be collateral security for
amounts outstanding under the Subordinated Debenture that are deemed to be Tier
2 Capital of Pledgor in accordance with the rules and regulations of the FRB
applicable to the capital status of the subordinated debt of bank holding
companies, without giving effect to the limitation imposed by the second
sentence of 12 C.F.R. §250.166(e), which limits the capital treatment of
subordinated debt during the five years immediately preceding the maturity date
of the subordinated debt, and (ii) the pledge, collateral assignment,
hypothecation, transfer, grant and creation to and in favor of Lender
contemplated in the first sentence of this Section 2 with respect to the
outstanding capital stock of Piedmont Bank shall be of no force and effect until
the consummation of the Piedmont Merger.”
     E. Representations and Warranties. Pledgor hereby represents and warrants
to Lender as follows:
     (i) No Event of Default or event which, with the giving of notice, the
passage of time, or both would constitute an Event of Default has occurred and
is continuing (or would result from the amendments contemplated hereby).
     (ii) The execution, delivery and performance by Pledgor of this First
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Agency) in
order to be effective and enforceable.
     (iii) This First Amendment and the Pledge Agreement (as amended by this
First Amendment) constitute the legal, valid and binding obligations of Pledgor,
enforceable against Pledgor in accordance with their respective terms.
     (iv) All representations and warranties of the Pledgor in the 2005 Pledge
Agreement (as modified by this First Amendment) are true and correct.
     (v) Pledgor’s obligations under the Pledge Agreement are not subject to any
defense, counterclaim, set-off, right to recoupment, abatement or other claim,
and the Pledge Agreement and the pledge contemplated thereby continues to secure
the Obligations Secured Hereby.
     F. Conditions. Notwithstanding anything to the contrary contained elsewhere
in the Pledge Agreement, the obligation of Lender to release the pledge of
Pledgor’s shares of capital stock of Lafayette

C-3



--------------------------------------------------------------------------------



 



Bank shall be subject to the performance by Pledgor prior to the date on which
this First Amendment is executed of all of its agreements theretofore to be
performed under the Agreement and to the closing on the date hereof under that
certain First Amendment to Loan and Subordinated Debenture Agreement between
Pledgor and Lender.
     G. Additional Terms.
     (i) The Pledge Agreement. All references in the 2005 Pledge Agreement to
the term “Pledge Agreement” shall be deemed to refer to the Pledge Agreement
referenced in this First Amendment.
     (ii) First Amendment and 2005 Pledge Agreement to be Read Together. This
First Amendment supplements and is hereby made a part of the 2005 Pledge
Agreement, and the 2005 Pledge Agreement and this First Amendment shall from and
after the date hereof be read together and shall constitute the Pledge
Agreement. Except as otherwise set forth herein, the 2005 Pledge Agreement shall
remain in full force and effect.
     (iii) Counterparts. This First Amendment may be executed by facsimile and
in one or more counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same document.
     (iv) Acknowledgments. Pledgor acknowledges that (i) it has been advised by
counsel of its choice with respect to this First Amendment and the transactions
contemplated thereby, (ii) each of the waivers set forth herein was knowingly
and voluntarily made, and (iii) the obligations of Lender hereunder shall be
strictly construed and shall be expressly subject to Pledgor’s compliance in all
respects with the terms and conditions of the Pledge Agreement.
     (v) Amendment to Financing Statement. Without limitation of the obligations
of Pledgor pursuant to Section 6.4 of the Pledge Agreement, Pledgor hereby
authorizes Lender to file an amendment to the UCC-1 financing statement
currently on file with respect to the Pledged Stock to reflect the inclusion of
the rights of Pledgor under the Piedmont Merger Agreement in the description of
collateral in such financing statement.
     (vi) Delivery of Acknowledgment of Piedmont Bank. Upon consummation of the
Piedmont Merger, Pledgor shall promptly (A) deliver the certificates evidencing
the outstanding capital stock of Piedmont Bank to the custodian under and in
accordance with the Collateral Safekeeping Agreement, (B) cause to be executed
and delivered to Lender the Acknowledgment of Piedmont Bank in the form of
Schedule B to this First Amendment, and (C) be deemed to have consented to the
update of Schedule A to this First Amendment that reflects the appropriate
information regarding the pledged shares issued by Piedmont Bank.
[Remainder of Page Intentionally Left Blank]

C-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this First Amendment as of
the date first written above.

                  PRIVATEBANCORP, INC.
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                LASALLE BANK NATIONAL ASSOCIATION
 
           
 
  By:        
 
           
 
      Name: Michael A.Tighe, Jr.    
 
      Title: First Vice President    

S-1





--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF FIRST AMENDMENT TO COLLATERAL SAFEKEEPING AGREEMENT
     This FIRST AMENDMENT TO COLLATERAL SAFEKEEPING AGREEMENT (“First
Amendment”), dated as of                     , 2006, is entered into by and
between PRIVATEBANCORP, INC., a Delaware corporation (“Pledgor”), LASALLE BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”) and LASALLE BANK
MIDWEST, N.A., a national banking association (the “Custodian”).
R E C I T A L S:
     A. The parties hereto have entered into that certain Collateral Safekeeping
Agreement, dated as of October 13, 2005, as previously amended, restated,
supplemented or modified from time to time (the “2005 Agreement’).
     B. The parties hereto desire to amend and modify the 2005 Agreement in
accordance with the terms and subject to the conditions set forth in this First
Amendment. As amended and modified by this First Amendment, the 2005 Agreement
may be referred to as the “Agreement.”
     C. The parties desire to amend the terms of the 2005 Agreement to reflect
the inclusion of the outstanding capital stock of Piedmont Bank of Georgia
(“Piedmont Bank”) within the definition of Subsidiary Bank Shares upon the
consummation of the merger of Piedmont Banshares, Inc., being the parent of
Piedmont Bank, with and into Pledgor (the “Piedmont Merger”). The Lender has a
security interest in Pledgor’s rights under the agreement governing the Piedmont
Merger, and the capital stock of Piedmont Bank will be proceeds of such
collateral interest upon consummation of the Piedmont Merger. The parties agree
to undertake such modifications in accordance with the terms, subject to the
conditions, and in reliance upon the recitals, representations, warranties, and
covenants set forth herein, in the Agreement, and in the other Loan Documents,
irrespective of whether entered into or delivered on or after October 13, 2005.
     D. Capitalized terms used but not otherwise defined in this First Amendment
shall have the meanings respectively ascribed to them in the Agreement.
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
A G R E E M E N T:
     A. Amendment to Recitals “A” and “B” of the 2005 Agreement. Recitals “A”
and “B” to the 2005 Agreement are hereby deleted and replaced in their entirety
with the following:
     “A. The Lender and the Borrower have entered into that certain Amended and
Restated Loan and Subordinated Debenture Purchase Agreement dated as of
September 29, 2005 (as amended, restated, supplemented or modified from time to
time, the “Loan Agreement”), and a related Amended and Restated Pledge
Agreement, dated as of September 29, 2005 (as amended, restated, supplemented or
modified from time to time, the “Pledge Agreement”), in connection with the
credit facilities contemplated in the Loan Agreement in the aggregate principal
amount of up to $115,000,000 (collectively, and as the same may be amended,
restated, supplemented, modified, extended or replaced from time to time, the
“Loans”).

D-1



--------------------------------------------------------------------------------



 



     B. The Loan evidenced by a $50,000,000 Subordinated Debenture is unsecured.
The remaining two Loans are secured by, among other things: (i) 88,450 shares
(100%) of the common stock, $20.00 par value per share, of The PrivateBank and
Trust Company, an Illinois state-chartered, non-member bank with its main office
located in Chicago, Illinois, and a wholly owned subsidiary of the Borrower (the
“PrivateBank Shares”); (ii) 40,000 shares (100%) of the common stock, $100.00
par value per share, of The PrivateBank, a federal savings bank with its main
office located in St. Louis, Missouri (the “PrivateBank St. Louis Shares”);
(iii) 50,000 shares (100%) of the common stock, $10.00 par value per share, of
The PrivateBank, a Michigan state-chartered, non-member bank with its main
office located in Bloomfield Hills, Michigan, and a wholly owned subsidiary of
the Borrower (the “PrivateBank Michigan Shares”); and (iv) all right, title and
interest of Pledgor in, to and under that certain Agreement and Plan of Merger,
dated as of August 2, 2006, with Piedmont Bancshares, Inc. (as amended,
restated, modified or supplemented from time to time, the “Piedmont Merger
Agreement”). Effective upon the consummation of the merger of Piedmont
Banshares, Inc. with and into Pledgor pursuant to the Piedmont Merger Agreement
(the “Piedmont Merger”), Pledgor will own 1,050,666 shares (100%) of the common
stock, $5.00 par value per share, and 260,870 shares (100%) of the Preferred
Stock, $1.00 par value per share of Piedmont Bank of Georgia, a Georgia
state-chartered, non member bank with its main office located in Atlanta,
Georgia (together, the “Piedmont Bank Shares”). The PrivateBank Shares,
PrivateBank St. Louis Shares, PrivateBank Michigan Shares and, effective upon
consummation of the Piedmont Merger, the Piedmont Bank Shares may be referred to
herein collectively as, the “Subsidiary Bank Shares”).”
     B. Amendment to Section 1.2 of the 2005 Agreement. Section 1.2 of the 2005
Agreement is hereby deleted and replaced in its entirety with the following:
     “1.2. The Collateral that has not previously been delivered to the
Custodian is concurrently herewith being delivered to the Custodian for
safekeeping; provided, however, that Pledgor shall have no obligation to deliver
the Subsidiary Bank Shares relating to Piedmont Bank of Georgia until the
business day following the consummation of the Piedmont Merger.”
     C. Representations and Warranties. Pledgor hereby represents and warrants
to Lender as follows:
     (i) The execution, delivery and performance by Pledgor of this First
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by any Person (including any Governmental Agency) in
order to be effective and enforceable.
     (ii) This First Amendment and the Agreement (as amended by this First
Amendment) constitute the legal, valid and binding obligations of Pledgor,
enforceable against Pledgor in accordance with their respective terms.
     (iii) Pledgor’s obligations under the Agreement are not subject to any
defense, counterclaim, set-off, right to recoupment, abatement or other claim,
between Pledgor and Lender.
     D. Additional Terms.
     (i) The Pledge Agreement. All references in the 2005 Agreement to the term
“Agreement” shall be deemed to refer to the Agreement referenced in this First
Amendment.
     (ii) First Amendment and 2005 Agreement to be Read Together. This First
Amendment supplements and is hereby made a part of the 2005 Agreement, and the
2005 Agreement and this First Amendment shall from and after the date hereof be
read together and shall

D-2



--------------------------------------------------------------------------------



 



constitute the Agreement. Except as otherwise set forth herein, the 2005
Agreement shall remain in full force and effect.
     (iii) Counterparts. This First Amendment may be executed by facsimile and
in one or more counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one and the same document.
[Remainder of Page Intentionally Left Blank]

D-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this First Amendment as of
the date first written above.

                  LASALLE BANK NATIONAL ASSOCIATION
 
           
 
  By:        
 
     
 
Name: Michael A. Tighe, Jr.
Title: First Vice President    
 
                PRIVATEBANCORP, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                LASALLE BANK MIDWEST, N.A.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

S-1

 